Case 1:16-cv-03948-ENV-SMG Document 100 Filed 10/18/18 Page 1 of 21 PageID #: 4169



   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   --------------------------------------------------------------X
                                                                 :
   JOSEPH WASHINGTON, ST. CLAIR                                  :
   BLACKETT, LUCILLE MASON AND                                   :   No. 16-CV-03948 (ENV) (SMG)
   MELISSA TROTMAN on behalf of                                  :
   themselves and all others similarly                           :
   situated,                                                     :
                                                                 :
                                      Plaintiffs,                :
                                                                 :
                    -against-                                    :
                                                                 :
   UNITED STATES DEPARTMENT OF                                   :
   HOUSING AND URBAN DEVELOPMENT                                 :
   (HUD), JULIAN CASTRO IN HIS OFFICIAL                          :
   CAPACITY AS SECRETARY OF HUD,                                 :
   EDWARD GOLDING IN HIS OFFICIAL                                :
   CAPACITY AS COMMISSIONER OF THE                               :
   FEDERAL HOUSING ADMINISTRATION,                               :
   CALIBER HOME LOANS, INC., AND U.S.                            :
   BANK TRUST, N.A., AS TRUSTEE FOR                              :
   LSF9 MASTER PARTICIPATION TRUST,                              :
                                                                 :
                                      Defendants.                :
                                                                 :
   --------------------------------------------------------------X

      CALIBER DEFENDANTS’ MEMORANDUM OF LAW IN OPPOSITION TO
     PLAINTIFFS’ CROSS-MOTION FOR PARTIAL SUMMARY JUDGMENT AND
    REPLY IN FURTHER SUPPORT OF THEIR MOTION FOR PARTIAL SUMMARY
              JUDGMENT DISMISSING PLAINTIFFS’ RESPA CLAIM
Case 1:16-cv-03948-ENV-SMG Document 100 Filed 10/18/18 Page 2 of 21 PageID #: 4170



                                                            TABLE OF CONTENTS



   INTRODUCTION ...........................................................................................................................4

   BACKGROUND .............................................................................................................................6

                        1.         St. Clair Blackett. .........................................................................................8

                        2.         Joseph Washington. .....................................................................................9

                        3.         Lucille Mason. ...........................................................................................10

   ARGUMENT .................................................................................................................................11

             A.         Caliber’s RESPA Obligations to Plaintiffs Washington and Blackett Were Not
                        Triggered Because Neither Submitted a Complete Loss Mitigation Application to
                        Caliber ....................................................................................................................11

                        1.         St. Clair Blackett. .......................................................................................12

                        2.         Joseph Washington. ...................................................................................14

             B.         Even Assuming That Washington and Blackett Had Submitted Complete Loss
                        Mitigation Applications to Caliber, Caliber Evaluated Plaintiffs for All Loss
                        Mitigation Options Available to Them ..................................................................17

                        1.         Caliber evaluated Plaintiffs for all loss mitigation options available to
                                   them............................................................................................................18

                        2.         Exceptions to the authority matrix or “waterfall” are not loss mitigation
                                   options available to Plaintiffs’ loans under RESPA. .................................19

             C.         Plaintiffs’ Unpleaded Claim is Procedurally Improper .........................................20

   CONCLUSION ..............................................................................................................................21




                                                                          ii
Case 1:16-cv-03948-ENV-SMG Document 100 Filed 10/18/18 Page 3 of 21 PageID #: 4171



                                                   TABLE OF AUTHORITIES

                                                                                                                                     Page(s)

                                                                    CASES

   Dent v. Inv. Corp. of Am.,
      No. 15 Civ. 112638, 2015 WL 9694807 (E.D. Mich. Dec. 23, 2015) .....................................10

   Myers v. Moore,
      361 F.R.D. 50 (S.D.N.Y. 2018) ...............................................................................................18

                                                         STATUTES/RULES

   12 U.S.C. § 2605(b)(1) ....................................................................................................................5

   15 U.S.C. § 1641(g)(1) ....................................................................................................................5

   12 C.F.R. § 1024.41 .........................................................................................................................4

   12 C.F.R. Pt. 1024, Supp. I, § 31 ...................................................................................................16

   12 C.F.R. Pt. 1024, Supp. I, § 38 .....................................................................................................2

   12 C.F.R. Pt. 1024, Supp. I, § 41 ........................................................................................... passim

   CFPB Bulletin 2014-01, August 19, 2014, § A available at
     https://www.federalregister.gov/documents/2014/10/23/2014-24194/ ...............................9, 11

   Fed. R. Civ. P. Rule 12(b)(6) .........................................................................................................17

   Fed. R. Civ. P. Rule 30(b)(6) .........................................................................................................12

   Fed. R. Civ. P. Rule 56 ..................................................................................................................18




                                                                        iii
Case 1:16-cv-03948-ENV-SMG Document 100 Filed 10/18/18 Page 4 of 21 PageID #: 4172



           Defendants Caliber Home Loans, Inc. (“Caliber”), and U.S. Bank Trust N.A., not in its

   individual capacity but solely as trustee (the “Trustee,” and, with Caliber, the “Caliber

   Defendants”) for LSF9 Master Participation Trust (the “Trust”), respectfully file this opposition

   to Plaintiffs’ Cross-Motion for Partial Summary Judgment and Reply in Further Support of their

   Motion for Partial Summary Judgment Dismissing Plaintiffs’ RESPA Claim.


                                               INTRODUCTION


           In their Amended Complaint, 1 Plaintiffs alleged that Caliber violated RESPA “by not

   evaluating Plaintiffs for a HAMP or HAMP-like modification, even though this program was

   required to be a part of Caliber’s loss mitigation in accordance with HUD Guidance.” Am.

   Compl. ¶ 462. After Caliber filed its Motion to Dismiss, Plaintiffs changed course, conceding

   that no such requirement exists under RESPA or the HUD Note Sale contract at issue, and

   asserting instead that Plaintiff Mason received a “HAMP-like” modification and that Caliber

   therefore should have considered Plaintiffs Washington and Blackett for the same modification.

   Opp. to Mot. to Dismiss 8 n.6.

           As explained in the Caliber Defendants’ Memorandum in Support of Their Motion for

   Partial Summary Judgment (“Opening Brief”), Caliber fully complied with its duties under

   RESPA, which leaves it to servicers to “develop policies and procedures that are reasonably

   designed to enable servicer personnel to identify all loss mitigation options available for

   mortgage loans” it services: Caliber implemented the applicable investor guidelines, the

   operative authority matrix or “waterfall,” and then offered to each Plaintiff the modification for


   1
    Capitalized terms not defined herein have the meanings ascribed to them in the Caliber Defendants’ Memorandum
   of Law in Support of Their Motion to Dismiss the First Amended Class Action Complaint (“MTD Opening Brief”),
   and the Caliber Defendants’ Motion for Partial Summary Judgment.
Case 1:16-cv-03948-ENV-SMG Document 100 Filed 10/18/18 Page 5 of 21 PageID #: 4173



   which he or she was eligible under the applicable waterfall. 12 C.F.R. Pt. 1024, Supp. I,

   § 38(b)(2)(ii), cmt. 1; Opening Br. 8-12.

              In their Memorandum of Law in Opposition to Caliber Defendants’ Motion for Partial

   Summary Judgment and in Support of Plaintiffs’ Cross-Motion for Partial Summary Judgement

   as to Liability on Plaintiffs’ RESPA Claims (“Cross Motion”), Plaintiffs do not contest that

   investors have the discretion to set the loan modification options available to borrowers

   (Opening Br. 2) or that Plaintiffs’ loans were appropriately reviewed for the loan modification

   options listed in the applicable waterfalls. See Cross Mot. 16 (basing their claim instead on the

   purported existence of a loss mitigation option “outside” of the waterfalls). Instead, Plaintiffs

   newly argue—without support of case law, regulation, or regulatory commentary—that because

   Caliber offered Mason a modification in the context of a litigation settlement in September 2017,

   those settlement terms constitute a separate “loss mitigation option” available to Plaintiffs, and

   contend that Caliber violated RESPA by not evaluating Washington and Blackett for that same

   modification in 2014 and 2015. Cross Mot. 2.

              This latest theory and unpleaded claim fails because the record is clear that Caliber

   considered Blackett and Washington under then-applicable investor guidelines, the matrices

   entitled




                               In other words, the exceptions to the          waterfall are just that,

   exceptions; they do not amend or otherwise alter the loss mitigation options available to

   borrowers. Moreover, the notion that an investor cannot permit a servicer to make such limited

   exceptions without also amending the investor guidelines would have the effect of severely



                                                       5
Case 1:16-cv-03948-ENV-SMG Document 100 Filed 10/18/18 Page 6 of 21 PageID #: 4174



   impairing the flexibility needed to resolve delinquency-related litigations by individual

   settlements. Such a rule would have a deleterious effect on borrowers, and Plaintiffs cite nothing

   to suggest that exceptions are somehow impermissible or necessarily become a loss mitigation

   option available to borrowers under RESPA.

          Finally, even if Plaintiffs’ most recent theory was viable, their RESPA claim would

   nonetheless fail because neither Washington nor Blackett submitted a complete loss mitigation

   application to Caliber—the sine qua non required to trigger any duties under section

   1024.41(c)(1)(i) or (d). Plaintiffs do not dispute that the regulations impose duties upon a

   servicer to evaluate a borrower’s eligibility for loss mitigation and to state the reasons for

   denying any options available to the borrower only upon the servicer’s receipt of a complete loss

   mitigation application. Cross Mot. 1, 10. Nor do they dispute that Plaintiffs failed to submit to

   Caliber documentation constituting a complete loss mitigation application. Instead, they argue

   that Plaintiffs Blackett and Washington submitted complete loss mitigation applications “to

   Caliber” because the loans’ prior servicers had acknowledged receipt of complete loss

   applications and because Washington purportedly expressed interest in applying for a loss

   mitigation application. Cross Mot. 5-7, 12, 15. But applications to prior servicers, which were

   processed and completed by those prior servicers, are not somehow reclassified as new by virtue

   of a transfer (indeed, regulatory rules require just the opposite), and are plainly insufficient in

   this context, as is an expression of interest without an actual submission of a complete

   application.

          For each of those independent reasons, the Court should grant the Caliber Defendants’

   summary judgment as to Plaintiffs’ RESPA claim and thereby deny the Cross-Motion.

                                            BACKGROUND



                                                     6
Case 1:16-cv-03948-ENV-SMG Document 100 Filed 10/18/18 Page 7 of 21 PageID #: 4175



          As explained in the Opening Brief, Caliber evaluates borrowers for a loan modification

   upon receipt of a complete loss mitigation application from a borrower. Etchison Decl. ¶ 8. A

   complete loss mitigation application means an application in connection with which a servicer

   has received all the information that the servicer requires from a borrower in evaluating

   applications for the loss mitigation options available to the borrower. 12 C.F.R. § 1024.41(b)(1).

   In Caliber’s case, this includes, among other things, a hardship letter, income statement, expense

   statements, pay stubs, and other documentation, if relevant to the borrower’s circumstances. Ex.

   20. Caliber evaluates these complete applications using authority matrices, also called

   waterfalls, providing borrowers with sequentially considered options in an attempt to meet the

   borrowers’ needs and their ability to make payments. Etchison Decl. ¶¶ 6, 11.




          Etchison Decl. ¶ 12.

          In certain instances, including in a




                                   E.g., Ex. 2 at 15-16




                                                 account for extenuating circumstances, such as a

   permanent hardship (e.g., id. at 42 (“Should the reason for hardship be clearly defined by the

   borrower as ‘permanent,’



                                                   7
Case 1:16-cv-03948-ENV-SMG Document 100 Filed 10/18/18 Page 8 of 21 PageID #: 4176



   consideration.”)), or the various uncertainties

                                                                                (see, e.g., Ex. 9 (



                                               )), resulting in fewer loans progressing into foreclosure.

                     1.       St. Clair Blackett.

              Prior to Caliber, Blackett’s loan was serviced by Continental Home Loans

   (“Continental”). On August 25, 2014, Continental confirmed receipt of a completed application

   from Blackett (Ex. 16), and in a trial modification agreement dated October 1, 2014, rendered a

   decision as to Blackett’s eligibility. Ex. 17. Pursuant to the October 1, 2014 trial modification

   agreement, Blackett agreed to make monthly payments of $2,416.13 from November 1, 2014

   through January 1, 2015, after which he would be “placed into a[n unspecified] Modification.”

   Ex. 17. Contrary to Plaintiffs’ assertion (Cross Mot. 12), when Continental provided its offer to

   Blackett, Caliber had not yet begun servicing Blackett’s mortgage—this did not occur until

   October 6, 2014. Ex. 87 (stating to Blackett that servicing transferred to Caliber on October 6,

   2014). 2

              Per its procedure for in-flight modifications, Caliber honored the terms of Blackett’s trial

   modification agreement from his prior servicer. Etchison Decl. ¶ 27. After completing the

   forbearance plan, Caliber offered Blackett a five-year, short-term modification pursuant to

   Caliber’s pre-approved modification program. Ex. 18. However, even with the modification,



   2
     Plaintiffs contend that Caliber began servicing the loan on August 27, 2014. Cross Mot. 12. In support of that
   assertion, Plaintiffs’ point to the TILA notice sent to Blackett. TILA requires new creditors to notify borrowers that
   they have purchased their loan when the mortgage loan is transferred. See 15 U.S.C. § 1641(g)(1). Consistent with
   its obligations under TILA, on August 27, 2014, Caliber informed Blackett that the Trust had purchased his
   mortgage loan. Ex. 68. RESPA separately requires that borrowers be notified whenever servicing responsibilities
   are transferred. See 12 U.S.C. § 2605(b)(1). Plaintiffs have never alleged that the Caliber Defendants failed timely
   to notify borrowers when servicing responsibilities were transferred to Caliber—as required by RESPA.


                                                             8
Case 1:16-cv-03948-ENV-SMG Document 100 Filed 10/18/18 Page 9 of 21 PageID #: 4177



   Blackett failed to meet his monthly payment obligations. Etchison Decl. ¶ 30; Ex. 52. Caliber

   then sent five separate solicitations to Blackett asking him to submit a loss mitigation application

   and informing him that “[t]he following documents are required in order for Caliber to review

   your application for a loan modification: Letter of Explanation, Income/Expense Information,

   Two most recent pay stubs . . . .” Exs. 20-24. With no response to these numerous solicitations,

   and without a complete loss mitigation application, Caliber offered Blackett another pre-

   approved modification for an interest-only modification. Ex. 25.3

                     2.       Joseph Washington.

            Prior to Caliber, Washington’s loan was serviced by LoanCare. On August 5, 2014,

   LoanCare acknowledged receipt of Washington’s complete application (Ex. 6), and in a letter

   dated August 19, 2014 (Ex. 7), rendered a final decision as to Washington’s eligibility. The

   August 19, 2014 letter informed Washington that he was approved for a forbearance plan, which

   reduced his monthly payment from $2,281.47 to $1,487.89 for three months, but that, “[b]ased

   on [LoanCare’s] review of [Washington’s] financial circumstances, [they] determined that

   currently [Washington did] not have a hardship that has caused a long-term or permanent

   increase in expenses or decrease in income that would require a loan modification.” Id. at 3.

   The letter further states, “[B]ecause [Washington had] a temporary hardship and the capacity to

   bring [his] mortgage current following this Forbearance Plan, [he was] not eligible for the

   following loan modification Trial Period Plans: HAMP Modification, Standard Modification.”



   3
     Plaintiffs misrepresent the plain meaning of the letter when they allege in their motion that the pre-approved
   modification offer “invited Mr. Blackett to apply for a federal HAMP modification.” Cross Mot. 6. The letter
   indicates that Blackett may be reviewed for a HAMP modification upon the submission of a complete loss
   mitigation application, if eligible. Ex. 25 (“If you have not been evaluated for eligibility for a modification under
   the federal Home Affordable Modification Program (HAMP) and you return a complete package no later than
   05/13/2016, we may be able to offer you a HAMP modification . . . .”) (emphasis added); Etchison Dep. Tr. 170:1-
   170:17.


                                                              9
Case 1:16-cv-03948-ENV-SMG Document 100 Filed 10/18/18 Page 10 of 21 PageID #: 4178



   Ex. 7 at 3. The date to appeal this final decision was September 2, 2014—nearly three weeks

   before Caliber began servicing Washington’s loan. Id.

          Although Washington was informed of the sale of his loan to LSF9 Mortgage Holdings,

   LLC, on August 25, 2014 (Ex. 43), Caliber only began servicing Washington’s mortgage on

   September 16, 2014 (Ex. 91.) Per its loan transfer procedures, Caliber honored the forbearance

   plan. Etchison Decl. ¶ 17. After Washington completed his forbearance plan, Caliber sent him a

   letter and modification agreement indicating that he was pre-approved for a modification based

   on his completion of the forbearance plan. Ex. 10. Washington returned the Modification

   Agreement on December 18, 2014, but it was not signed by the co-borrower, Khansa Doyle. Ex.

   11. As a result, Washington was denied for this modification. Etchison Decl. ¶ 20.

                  3.      Lucille Mason.

          Unlike Washington and Blackett, Mason (i) did not have an in-flight modification from a

   prior servicer and (ii) submitted two complete loss mitigation applications to Caliber. Etchison

   Decl. ¶ 40. Caliber received a portion of Mason’s first loss mitigation application on June 29,

   2015 (Ex. 88), and on August 14, 2015, after receiving additional documents, Caliber confirmed

   the receipt of a complete loss mitigation application in a letter to Mason. Ex. 32. Caliber

   evaluated Mason’s loss mitigation application and offered her a five-year interest-only

   modification, subject to successful completion of a trial period plan or “TPP.” Etchison Decl. ¶

   42; Ex. 33. After completing the TPP, Mason rejected Caliber’s February 2, 2016 offer of a five-

   year interest-only modification. Etchison Decl. ¶ 43.

          On August 9, 2016, Mason’s counsel at MFY submitted what they characterized as

   documents “in support of [Mason’s] application,” which included Caliber’s Loss Mitigation

   Application, Mason’s Hardship Letter, paystubs, bank statements, and other documents. Ex. 89.

   In response, and contrary to Plaintiffs’ statements in their opposition brief (Cross Mot. 20-21),
                                                   10
Case 1:16-cv-03948-ENV-SMG Document 100 Filed 10/18/18 Page 11 of 21 PageID #: 4179



   Caliber evaluated this second complete loss mitigation application and offered Mason a loan

   modification on January 12, 2017 (Ex. 36), pursuant to the operative authority matrices, which

   Mason appealed. Etchison Decl. ¶ 45; Etchison Dep. Tr. 127:13-24 (



                                                             . Following the appeal and in

   connection with mediation in a foreclosure proceeding, Caliber re-evaluated Mason’s second loss

   mitigation application pursuant to the

               Etchison Dep. Tr. 109:7-11; 127:18-24), Caliber offered Mason a loan modification,

   which she ultimately accepted as settlement in the ongoing foreclosure litigation. Ex. 39. On

   February 8, 2018, Justice Noach Dear discontinued the foreclosure action “due to the borrower

   entering a loan modification with the Plaintiff.” See Nagin Decl., Ex. 1.

                                             ARGUMENT

          A.       Caliber’s RESPA Obligations to Plaintiffs Washington and Blackett Were Not
                   Triggered Because Neither Submitted a Complete Loss Mitigation Application to
                   Caliber

          It is not in dispute that a servicer’s obligations under sections 1024.41(c)(1)(i) and (d) are

   triggered only once an applicant submits a complete loss mitigation application. Here, as set

   forth in the Etchison Declaration and supporting exhibits thereto, neither Washington nor

   Blackett submitted a complete loss mitigation application to Caliber. Rather, their complete loss

   mitigation applications were submitted to, processed, and resolved by their prior servicers.

   Plaintiffs have offered no affirmative documents, testimony, or witness affidavits of their own to

   the contrary. (Indeed, they did not even ask Ms. Etchison about the topic during her deposition.)

   In light of the affirmative evidence from Caliber that neither Washington nor Blackett submitted

   complete loss mitigation applications to Caliber (and in absence of any affirmative evidence

   from the Plaintiffs by way of affidavit or otherwise to the contrary), the Court should grant

                                                    11
Case 1:16-cv-03948-ENV-SMG Document 100 Filed 10/18/18 Page 12 of 21 PageID #: 4180



   partial summary judgment in favor of the Caliber Defendants and deny Plaintiffs’ Cross-Motion

   for Partial Summary Judgment on the RESPA claim.

                  1.      St. Clair Blackett.

          As explained in the Opening Brief, the Amended Complaint does not allege that Blackett

   ever submitted a complete loss mitigation application to Caliber, notwithstanding Plaintiffs’

   acknowledgement of RESPA’s requirement in that regard. See, e.g., Am. Compl. ¶ 455.

   Nevertheless, Plaintiffs now contend that “[b]ecause Mr. Blackett had submitted a complete

   application [to his prior servicer] when Caliber began servicing his loan, Caliber owed him

   duties under RESPA.” Cross Mot. 12. That argument fails, however, because Blackett’s prior

   servicer made a determination on the complete loss mitigation application before Caliber

   assumed servicing obligations. Although a transferee servicer may at times be obligated to

   continue the evaluation of a complete loss mitigation application that had been submitted to a

   prior servicer where that evaluation is still underway at the time of transfer, 12 C.F.R. Pt. 1024,

   Supp. I, § 41(i), cmt. 2 (stating that “[a] servicer that obtains the servicing of a mortgage loan for

   which an evaluation of a complete loss mitigation option is in process should continue the

   evaluation to the extent practicable”), as the CFPB has recognized, a loss mitigation application

   is no longer pending for a transferee servicer’s review once a TPP has been approved, see CFPB

   Bulletin 2014-01, August 19, 2014, § A (distinguishing obligation to review loans with “pending

   loss mitigation applications” from loans without such obligations including “approved loss

   mitigation plans (including trial modification plans)” (emphasis added)), available at

   https://www.federalregister.gov/documents/2014/10/23/2014-24194/ compliance-bulletin-and-

   policy-guidance-mortgage-servicing-transfers (hereinafter “Compliance Bulletin and Policy

   Guidance: Mortgage Servicing Transfers”). RESPA does not require a transferee servicer to re-

   evaluate a complete loss mitigation application pursuant to which the transferor servicer already
                                                    12
Case 1:16-cv-03948-ENV-SMG Document 100 Filed 10/18/18 Page 13 of 21 PageID #: 4181



   offered a TPP to the borrower, and Plaintiffs do not cite to any authority to the contrary. 4

   Accordingly, once Blackett entered into his trial modification agreement with Continental, his

   loss mitigation application was no longer pending for Caliber’s further review.

           Blackett submitted an application to his prior servicer, Continental, and Continental

   deemed the application complete on August 25, 2014. Ex. 16. Continental subsequently offered

   Blackett a trial modification on October 1, 2014, which Blackett accepted. Ex. 17. Pursuant to

   the trial modification, Blackett agreed to make monthly payments of $2,416.13 from November

   1, 2014 through January 1, 2015. Contrary to Plaintiffs’ assertions, Caliber did not begin

   servicing Blackett’s loan until October 6, 2014. Ex. 87 (stating to Blackett that servicing

   transferred to Caliber on October 6, 2014). Once Caliber began servicing the loan, it honored the

   terms of the October 1, 2014 trial modification agreement between Blackett and his prior

   servicer. Etchison Decl. ¶ 27. Blackett made all three payments required under the trial

   modification, and Caliber sought to provide Blackett with a modification that would result in a

   monthly payment amount akin to the $2,416.13 monthly payment provided in the trial

   modification offered by Blackett’s prior servicer. Etchison Decl. ¶¶ 27-28.

           As described in the Caliber Defendants’ Opening Brief, Caliber used the then-operative

                                   (Ex. 9) to determine which step in the waterfall would achieve the

   desired payment amount and informed Blackett that he was approved for a modification that

   reduced his total monthly payment to $2,416.05—an amount nearly identical to the payment



   4
     In arguing the contrary, Plaintiffs’ reliance on Dent v. Inv. Corp. of Am., No. 15 Civ. 112638, 2015 WL 9694807
   (E.D. Mich. Dec. 23, 2015), is misplaced. Dent involved an incomplete application submitted to a prior servicer. In
   that context, the court explained there was a “colorable argument” that the defendant had to follow up on the
   application and noted that mortgage servicers “may not escape their duty to address loan modification requests by
   simply noting that such requests were made to a prior servicer.” Id. at *5. Here, Caliber respected the agreement
   between Blackett and his prior servicer by honoring the loan modification agreement entered into prior to the
   transfer of service.


                                                           13
Case 1:16-cv-03948-ENV-SMG Document 100 Filed 10/18/18 Page 14 of 21 PageID #: 4182



   amount under the in-flight trial modification—for a period of five years. Etchison Decl. ¶ 29;

   Exs. 18-19. 5 Blackett accepted the offer. Id. In early 2015, Blackett started to fall behind on his

   monthly mortgage payments, and Caliber sent at least five invitations to submit a loss mitigation

   application. Etchison Decl. ¶ 30; Exs. 20-24. It is undisputed that Blackett did not respond to

   any of Caliber’s solicitations. Etchison Decl. ¶ 30.

            In short, by placing Blackett into a trial modification, Blackett’s prior servicer made a

   determination on the complete loss mitigation application before Caliber assumed servicing

   obligations. See Compliance Bulletin and Policy Guidance: Mortgage Servicing Transfers,

   August 19, 2014, § A (distinguishing obligation to review loans with “pending loss mitigation

   applications” from loans without such obligations including “approved loss mitigation plans

   (including trial modification plans)” (emphasis added)). As a result, Blackett did not have a

   “pending, unresolved, complete application” when Caliber began servicing the loan (Cross

   Mot. 11), and the Court should reject any attempt by Plaintiffs to construe the complete loss

   mitigation application submitted to Blackett’s prior servicer as triggering any RESPA

   obligations on Caliber.

                     2.       Joseph Washington.

            As with Blackett, Washington submitted a complete loss mitigation application to his

   prior servicer (Etchison Decl. ¶ 16; Ex. 6), and that prior servicer, LoanCare, evaluated his

   application and rendered a decision before it transferred servicing of the loan to Caliber.

   Etchison Decl. ¶ 16; Ex. 7. Indeed, the Amended Complaint fails even to allege that Washington

   submitted a complete loss mitigation application to Caliber. Though it alleges that “[i]n or


   5
    Plaintiffs’ reliance on Caliber’s January 6, 2015 letter to Blackett setting forth the loan modification terms as
   evidence that Caliber
                                                                                        Etchison Dep. Tr. 163:20-24.


                                                             14
Case 1:16-cv-03948-ENV-SMG Document 100 Filed 10/18/18 Page 15 of 21 PageID #: 4183



   around September of 2014, Washington submitted a new loss-mitigation application to Caliber”

   (Am. Compl. ¶ 226), it does not allege that the application was complete. More importantly,

   Caliber has no record of a complete loss mitigation application from Washington in September

   2014 or at any other time (Etchison Decl. ¶ 25), and Plaintiffs have produced no evidence that

   Washington submitted such an application. Now, Plaintiffs vaguely contend that Washington’s

   “oral communications with Caliber” constitute an “application” and that Caliber’s December 9,

   2014 loan modification offer letter “demonstrates that it deemed his application complete,”

   thereby triggering RESPA obligations. Cross Mot. 15 (emphasis added). Having offered no

   witness affidavit from Washington, and having declined to raise during Caliber’s Rule 30(b)(6)

   deposition the issue of whether Washington submitted a complete loss mitigation applications to

   Caliber, Plaintiffs have resorted to belatedly stitching together selective snippets from Caliber’s

   servicing notes. But the evidentiary record belies Plaintiffs’ latest assertions.

          On August 5, 2014, Washington’s prior servicer, LoanCare, advised Washington that it

   had received a facially complete loss mitigation application and subsequently notified

   Washington that he was approved for a three-month forbearance plan, which reduced his

   monthly payment from $2,281.47 to $1,487.89. Etchison Decl. ¶ 16; Ex. 7. On September 16,

   2014, Caliber began servicing Washington’s loan and honored the terms of the forbearance plan.

   Etchison Decl. ¶¶ 16-18; Ex. 91. Upon successful completion of the forbearance plan, Caliber

   sought to provide Washington with a monthly payment amount akin to the $1,487.89 monthly

   payment amount that he made pursuant to the forbearance plan with his prior servicer. Etchison

   Decl. ¶ 18. To do so, Caliber used the then-operative                               to determine

   which step in the waterfall would achieve the desired payment amount. Etchison Decl. ¶ 18; Ex.

   9. On December 9, 2014, Caliber notified Washington that he was approved for a modification



                                                    15
Case 1:16-cv-03948-ENV-SMG Document 100 Filed 10/18/18 Page 16 of 21 PageID #: 4184



   under which he would make interest-only payments of $1,487.29. Etchison Decl. ¶ 19; Ex. 10.

   Washington signed and returned the modification agreement to Caliber on or around December

   18, 2014, but Caliber was unable to process it because it was not signed by the co-borrower on

   Mr. Washington’s loan, Khansa Doyle. (Etchison Decl. ¶ 20; Ex. 11.)

           Plaintiffs have not put forth any evidence indicating that Washington submitted a

   complete loss mitigation application to Caliber. In their Cross Motion, Plaintiffs refer to various

   telephone calls to Caliber where Washington allegedly “inquir[ed] about the status of his loan

   modification,” including a September 24, 2014 call in which “Caliber confirmed that the home

   was owner-occupied and informed Mr. Washington that his forbearance information had been

   transferred from the prior servicers.” Cross Mot. 15 (citing Ex. 55 lines 2751-56). Although the

   calls between September 2014 and December 2014 regard Washington’s in-flight loan

   forbearance plan, Washington often made these calls simply to confirm whether his payments

   had been received. See, e.g., Ex. 55 lines 2689-92 (“Joseph J Washington was calling in because

   he wanted to advise that he had mailed out overnighted his first pymnt [sic] for TPP.”).

           And although it appears that Washington at one point inquired as to when the trial

   payments under the forbearance plan would end and the “reg mod” would begin (id. lines 2287-

   89), 6 there is no evidence that Washington provided “information the servicer would evaluate in

   connection with a loss mitigation application” that might give rise to treating a borrower inquiry

   about the status of an ongoing payment plan as a loss mitigation application. 12 C.F.R. Pt. 1024,

   Supp. I, § 41(b)(1), cmt. 2; see also id. cmt. 3(i)-(ii) (reiterating that no loss mitigation

   application is submitted where the borrower does not “provide any information that a servicer



   6
    As confirmed later in the servicing notes, the “reg mod” could not be processed because Washington’s co-
   borrower did not sign the Modification Agreement. See, e.g., Ex. 55 lines 2219-42.


                                                          16
Case 1:16-cv-03948-ENV-SMG Document 100 Filed 10/18/18 Page 17 of 21 PageID #: 4185



   would consider for evaluating a loss mitigation application”). Contrary to Plaintiffs’ suggestion,

   mere mention in Caliber’s servicing notes of Washington’s owner-occupancy status or a question

   regarding a “reg mod” are plainly insufficient to satisfy this standard. As put by the CFPB

   Official Commentary to which Plaintiffs cite, Washington’s phone calls would be considered

   “inquiries that are not applications.” 12 C.F.R. Pt. 1024, Supp. I § 41(b)(1), cmt. 3. Therefore,

   because Caliber did not have a complete loan modification application, it made a loan

   modification offer on December 9, 2014, that matched the payment offered by the prior servicer.

   Etchison Dep. Tr. 155:15-21 (stating that this offer was



          In sum, Washington has never submitted a complete loss mitigation application to

   Caliber, and his RESPA claim fails as a result.

          B.      Even Assuming That Washington and Blackett Had Submitted Complete Loss
                  Mitigation Applications to Caliber, Caliber Evaluated Plaintiffs for All Loss
                  Mitigation Options Available to Them

          It is undisputed that RESPA does not require servicers to offer or evaluate borrowers for

   any particular type of loan modification—only those established in the owner or investor’s

   discretion. See Cross Mot. 17 (quoting 12 C.F.R. Pt. 1024, Supp. I, § 41(c)(1), cmt. 2 (“The loss

   mitigation options available to a borrower are those options offered by an owner . . . of the

   borrower’s mortgage loan.”) Furthermore, RESPA does not dictate the manner in which a

   servicer must conduct a modification evaluation. To the contrary, “[t]he conduct of a servicer’s

   evaluation with respect to any loss mitigation option is in the sole discretion of a servicer. A

   servicer meets the requirements of § 1024.41(c)(1)(i) if the servicer makes a determination

   regarding the borrower’s eligibility for a loss mitigation program.” 12 C.F.R. Pt. 1024,

   Supp. I, § 41(c)(1), cmt. 1 (emphasis added).



                                                     17
Case 1:16-cv-03948-ENV-SMG Document 100 Filed 10/18/18 Page 18 of 21 PageID #: 4186



          It is further undisputed that Caliber evaluates borrowers under the authority matrix in

   effect at the time the borrower is reviewed for a loss mitigation option and that the applicable

   matrix for the Washington, Blackett, and Mason loans                                    Etchison

   Decl. ¶¶ 13-14.

                              E.g., Ex. 2 at 15-16

                                                  . Plaintiffs, however, contend that Caliber’s ability

   to deviate from the authority matrix or waterfall has creates a separate loss mitigation option in

   the form of Mason’s settlement terms, which Caliber must also use to evaluate Plaintiffs.

          Separate and apart from the lack of any complete loss mitigation application (which is

   dispositive), Plaintiffs’ new, unplead RESPA claim fails because Plaintiffs in fact were evaluated

   for loan modifications using the applicable            waterfall, and any                  exceptions

   to the waterfall are not “loss mitigation options” available to Plaintiffs under RESPA.

                  1.      Caliber evaluated Plaintiffs for all loss mitigation options available to
                          them.

          Plaintiffs do not dispute that Caliber evaluated their loans for modifications using the

                       Caliber used the then-operative                                 in December 2014

   to offer Washington an in-flight loan modification (Etchison Decl. ¶¶ 18-19), in March 2015 to

   offer a three-month TPP (id. ¶¶ 21-22), and again in July 2015 to offer a five-year interest-only

   modification (id. ¶¶ 23-24). Caliber used the same                      in January 2015 to offer

   Blackett a modification that closely tracked his in-flight forbearance plan (id. ¶¶ 28-29) and the

                              in April and the                                 in August 2016 to offer

   preapproved modifications (id. ¶¶ 31-32, 34-35). Caliber also used the

          in August 2015 to offer Mason a modification in response to her first loss mitigation

   application (id. ¶¶ 41-43) and                                                   in response to


                                                     18
Case 1:16-cv-03948-ENV-SMG Document 100 Filed 10/18/18 Page 19 of 21 PageID #: 4187



   Mason’s second loss mitigation application (id. ¶¶ 44-45). Plaintiffs do not dispute that these

   waterfalls were the loss mitigation options established by the investor to be applied to their loans.

                  2.      Exceptions to the authority matrix or “waterfall” are not loss mitigation
                          options available to Plaintiffs’ loans under RESPA.

          The loss mitigation options available to borrowers are established by the investor. See 12

   C.F.R. Pt. 1024, Supp. I, § 41(c)(1), cmt. 2 (“The loss mitigation options available to a borrower

   are those options offered by an owner or assignee of the borrower’s mortgage loan.”).

                                                                  as the loss mitigation options

   available to Washington, Blackett, and Mason. Etchison Decl. ¶ 14.




   However,

                        Accordingly, the loss mitigation options available to other

                                                                                  See 12 C.F.R.

   Pt. 1024, Supp. I, § 31, Loss mitigation option, cmt. 2 (defining the loss mitigation options

   “available” to a borrower as those options “for which a borrower may apply”).

          Moreover, as with litigation settlements generally                      may take into

   account circumstances beyond borrower and property characteristics, such as litigation costs, the

   nature and merits of a borrower’s case, the complexity of the borrower’s case, in terrorem

   increments, and the costs of making the modification exception in that borrower’s case, among

   other considerations. Grafting settlement terms onto a loan modification authority matrix would

   ignore the role of those additional settlement considerations. It also would require the servicer to

   invent investor preferences as to the order in which such settlement loan modification options are


                                                    19
Case 1:16-cv-03948-ENV-SMG Document 100 Filed 10/18/18 Page 20 of 21 PageID #: 4188



   offered to borrowers. Plaintiffs have not explained how Mason’s modification could have been
                                                7
   incorporated into

           The rule Plaintiffs propose—requiring the terms of any settlement to be extended to all

   other similarly situated borrowers—would have the highly undesirable effect of tying servicers’

   hands in litigation settlement discussions. It would create powerful incentives driving servicers

   toward one of two possible outcomes: (1) all settlements would strictly conform to the investor

   matrices, removing the servicer discretion needed to craft the exceptions that enable some

   borrowers, including Mason, to avoid foreclosure, or (2) the servicer would have to build into its

   section 1024.41(c)(1)(ii) notices each of the settlement-based loan modifications, continuously

   updating those notices as additional mediations or litigations are resolved for loans held by a

   particular investor. While both outcomes are problematic, the second path—structuring a

   settlement as a “loss mitigation option” raises a host of practical problems because such

   settlements are not driven purely by property and borrower characteristics, as noted above.

           C.       Plaintiffs’ Unpleaded Claim is Procedurally Improper

           As the Court will recall, the Court directed the parties to engage in limited discovery on

   the unpleaded argument raised in opposition to the Motion to Dismiss - that is, that Plaintiff

   Mason received a HAMP-like modification and therefore Caliber should have considered

   Washington and Mason for that same modification. Plaintiffs have now moved for summary

   judgment in their favor on this unpleaded claim. While the RESPA claim as pleaded should be

   dismissed in accordance with Rule 12(b)(6) and the new, unpleaded claim dismissed under Rule



   7
     Furthermore, in arguing that Mason’s                             should have been offered to her earlier in time,
   Plaintiffs have offered no evidence suggesting that Mason’s modification had been offered before. Even if a
   settlement offer could become a loan modification option under RESPA, there is no evidence that Mason’s 2017
   modification was available in 2014 and 2015, when Blackett’s and Washington’s loan offers were made, or when
   Mason submitted her first loss mitigation application in 2015.


                                                           20
Case 1:16-cv-03948-ENV-SMG Document 100 Filed 10/18/18 Page 21 of 21 PageID #: 4189



   56 for the reasons set forth in the Motion for Partial Summary Judgment, Plaintiffs certainly

   cannot obtain judgment on the claim without seeking approval to amend their complaint for a

   third time and, if granted, providing the Caliber Defendants with an opportunity for discovery

   based on an actual, well-pleaded claim. See generally Myers v. Moore, 361 F.R.D. 50, 61

   (S.D.N.Y. 2018).

                                           CONCLUSION

          For the above reasons, Defendants request that the Court grant partial summary judgment

   in favor of the Caliber Defendants on Plaintiffs’ Eighth Cause of Action for alleged violations of

   RESPA and deny Plaintiffs’ Cross-Motion for Partial Summary Judgment.



   Dated: October 11, 2018


                                                /s/ Benjamin R. Nagin
                                                Benjamin R. Nagin
                                                bnagin@sidley.com
                                                Melissa Colón-Bosolet
                                                mcolon-bosolet@sidley.com
                                                SIDLEY AUSTIN LLP
                                                787 Seventh Avenue
                                                New York, NY 10019
                                                Tel.: (212) 839-5300
                                                Fax.: (212) 839-5599

                                                Angela C. Zambrano
                                                angela.zambrano@sidley.com
                                                SIDLEY AUSTIN LLP
                                                2021 McKinney Avenue, Suite 2000
                                                Dallas, TX 75201
                                                Tel.: (214) 981-3300
                                                Fax.: (214) 981-3400

                                                Counsel for Defendants Caliber Home Loans, Inc.
                                                and U.S. Bank Trust N.A., not in its individual
                                                capacity, but solely as trustee for LSF9 Master
                                                Participation Trust


                                                   21
